Response to Applicant’s Arguments
	Applicant’s arguments filed 3/15/2022 have been fully considered and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the pre-processor providing the voxel representation of the crown to the input of the first 3D deep neural network, the first 3D deep neural network being trained on the basis of a training set of pre-processed clinical 3D data defining 3D representations of real teeth, the trained deep neural network being configured to predict an anatomically accurate voxel representation of a root corresponding to the crown or a voxel representation of a complete tooth; the first 3D deep neural network generating a voxel representation of a predicted root or of a complete tooth comprising the predicted root on the basis of the voxel representation of the crown, wherein the generation of the voxel representation of the predicted root or the complete tooth includes: determining voxel activations for voxels in a voxel space of the output of the first 3D deep learning network, each voxel activation representing a probability measure defining the probability that a voxel is at least part of the root or of the complete tooth; and, determining whether a voxel activation is part of the root or of the complete tooth by comparing the voxel activation with a voxel activation threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616